Title: To John Adams from United States House of Representatives, 8 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 8, 1790
				
				I am directed to inform the Senate, that the President of the United States has notified the House of Representatives, that he did, on the 5th of July, approve, and affix his signature to “An act for giving effect to an act, entitled ’An act providing for the enumeration of the inhabitants of the United States,’ in respect to the state of Rhode Island and Providence Plantations;” and to “An act to authorize the purchase of a tract of land for the use of the United States.”
				
					
				
				
			